     Case 2:17-cv-01628-RFB-EJY Document 68 Filed 07/10/20 Page 1 of 2




 1                                   UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    SHANNON CARTER,                                           Case No. 2:17-cv-01628-RFB-EJY
 5                   Plaintiff,
                                                                             ORDER
 6            v.
 7    S. BEAN, BITAR, and J. NASH, et al.,
 8                   Defendants.
 9

10           Before the Court is Defendants’ Motion for Extension of Time to File Dispositive Motions
11   (Second Request). ECF No. 66. No response to Defendants’ Motion was filed.
12           In their Motion, Defendants explain that Deputy Attorney General Austin T. Barnum, who
13   had every intention of submitting a dispositive motion, is being deployed for military duty.
14   Defendants request the Court provide a thirty day extension for the new Deputy Attorney General to
15   prepare the motion. Id. at 2.
16           United States District Court for the District of Nevada Local Rule 7-2(d) states, in pertinent
17   part, that “[t]he failure of an opposing party to file points and authorities in response to any motion
18   ... constitutes a consent to the granting of the motion.” Here, as stated, no response to Defendants’
19   Motion was filed.
20           Accordingly, IT IS HEREBY ORDERED that Defendants’ Motion for Extension of Time to
21   File Dispositive Motions (ECF No. 66) is GRANTED.
22           IT IS FURTHER ORDERED that the Dispositive Motion due date is extended to July 31,
23   2020.
24

25

26

27

28
                                                      1
     Case 2:17-cv-01628-RFB-EJY Document 68 Filed 07/10/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that the Joint Pretrial Order shall be due on August 31, 2020,

 2   unless dispositive motions are pending at that time, in which case the Joint Pretrial Order due date

 3   shall be 30 days after the Court issues its order on dispositive motions

 4          Dated this 10th day of July, 2020

 5

 6

 7                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
